Citation Nr: 0110680	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychiatric 
disability and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an unappealed May 1999 decision, the Board denied 
reopening of the veteran's claim for service connection for 
psychiatric disability.

2.  The evidence associated with the claims file subsequent 
to the May 1999 Board denial includes evidence which is not 
cumulative or redundant of the evidence previously of record 
and which is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim of entitlement to service 
connection for psychiatric disability was denied by the RO in 
a December 1971 rating decision.  The denial was based on a 
finding that the disability preexisted service and had not 
been aggravated by service.  The veteran was notified of the 
December 1971 decision and her appellate rights, but did not 
appeal the decision.  In an unappealed decision of May 1999, 
the Board determined that new and material evidence had not 
been received since the December 1971 decision, and denied 
reopening of the claim. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening a claim is that evidence added 
to the record since the last disposition in which the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

The evidence added to the record since the May 1999 decision 
includes a November 1999 statement from the veteran's 
treating physician, Erin L. Klekot, M.D.  Dr. Klekot reported 
that she had reviewed the veteran's service medical records 
and the records of her mental health treatment afterwards.  
She stated that while the veteran may have had issues during 
her childhood that required treatment, there was no reference 
to any psychotic symptoms prior to her military service and 
her service medical records clearly documented that she 
experienced psychotic symptoms during the period just prior 
to her discharge from the military when faced with the stress 
of imminent promotion and increased responsibility, which 
justified her diagnosis of schizophrenia at the time of her 
separation from active duty.  This breakdown in her 
functional ability directly led to her discharge from service 
and was the beginning of chronic mental health difficulties 
including psychosis.

Dr. Klekot's opinion is not cumulative or redundant of the 
evidence previously of record.  Moreover, since her statement 
is competent evidence of the onset of a psychosis during the 
veteran's military service, it is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, it is new and material and the claim is 
reopened.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the veteran's claim for 
service connection for psychiatric disability is granted.


REMAND

During the pendency of the veteran's appeal, but after the 
claims folders were forwarded to the Board, the Veterans 
Claims Assistance Act of 2000 became effective.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Although the record contains the aforementioned November 1999 
medical opinion supportive of the veteran's claim, it also 
includes medical evidence against the claim.  In the Board's 
opinion, further development of the record is required to 
comply with the provisions of the VCAA.  Moreover, in view of 
the Board's foregoing decision granting reopening of the 
claim, the reopened claim should be adjudicated on a de novo 
basis by the RO before the Board decides the merits of this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to her claim.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of all indicated records not 
already associated with the claims 
folder.

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to provide a copy of 
such records.

3.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the etiology of her current 
psychiatric disability.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.  Based upon 
the examination results and a review of 
the claims folder, the examiner should 
provide opinions with respect to each 
currently present acquired psychiatric 
disorder as to the following:  

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, is it at least as 
likely as not that the disorder 
increased in severity during the 
veteran's military service and if so 
was the service increase clearly and 
unmistakably due to natural 
progress?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

The rationale for each opinion expressed 
must also be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

5.  Then, the RO should adjudicate on a 
de novo basis the reopened claim of 
entitlement to service connection for 
psychiatric disability.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and her 
representative and afford them with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

